PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/579,966
Filing Date: 24 Sep 2019
Appellant(s): Loewenstein Medical Technology S.A.



__________________
Attorney Heribert F. Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 Aug 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 Mar 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection of claims 24, 29-30, 32, and 41 under 35 U.S.C. 102(a)(2) as anticipated by Stender et al. (U.S. Pub. 2020/0016352) (see Final Rejection Pg. 8-12).
Rejection of claims 25-28, 31, 34-37, and 39-40 under 35 U.S.C. 103 as unpatentable over Stender et al. (U.S. Pub. 2020/0016352) (see Final Rejection Pg. 13-24).
Rejection of claims 33 and 38 under 35 U.S.C. 103 as unpatentable over Stender et al. (U.S. Pub. 2020/0016352) in view of Leonhardt (U.S. Pub. 2015/0379706) (see Final Rejection Pg. 24-27).
Rejection of claims 42-43 under 35 U.S.C. 103 as unpatentable over Stender et al. (U.S. Pub. 2020/0016352) in view of Habashi (U.S. Pub. 2008/0295839) (see Final Rejection Pg. 27-29).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Appellant resolved the rejections under 35 U.S.C. 112(b) set forth in the Final Rejection (dated 18 Mar 2022) in the after-final amendment filed 17 May 2022, as acknowledged in the Advisory Action mailed 26 May 2022.

(2) Response to Argument
Appellant argues that Stender et al. (U.S. Pub. 2020/0016352; henceforward “Stender”) fails to anticipate claims 24 and 29 and thus that the rejection under 35 U.S.C. 102(a)(2) is improper. The primary focus of appellant’s arguments is against the anticipatory rejection of claim 24.
A brief overview of Stender will be provided before directly addressing appellant’s arguments. Stender discloses a ventilation system (e.g. Fig. 9; ¶¶0125-0126, 0134) which applies to a patient a variation 50 in the form of a successive series of variations sections 52 having different ventilation parameters 40 (Fig. 12; ¶0137). Stender then analyzes patient data from each of the variations sections 52 to determine the variation section 52 with the best quality parameter 80 (Fig. 13; ¶¶0133 ,0138). In this way ventilation delivered to a unique patient can be optimized, and even automated, based upon that patient’s particular response to differing test levels of ventilation (e.g. ¶¶0005, 0126, 0134-0135).

Examiner finds appellant’s arguments to be generally presented in regard to two issues. The first issue is an allegation that Stender fails to teach either measuring carbon dioxide supply (as performed by the second sensor unit of claim 24) or measuring oxygen supply (as performed by the third sensor unit of claim 24) (Pg. 6-8). Appellant specifically underlines portions of ¶¶0016, 0024-0031, and 0033-0039 in alleging that oxygen saturation and oxygen partial pressure and concentration or partial pressure of carbon dioxide are not measured sensor values in Stender.
Examiner respectfully disagrees with that allegation and raises the question of whether appellant may have a misunderstanding of those passages in Stender. The discussion in ¶0016 of Stender draws particular distinction between the terminology “ventilation parameter” and “ventilation target variable.” The discussion in ¶0016 when considered together with the listing in ¶¶0024-0032 of specific “ventilation parameter” options indicates that “ventilation parameter” refers to a parameter directly controlled by the ventilator as a function of its operation. Stender ends ¶0016 by stating “[t]he setting of such a ventilation target variable is especially advantageous if the ventilation parameter itself cannot be checked or monitored or can only be checked or monitored with difficulty and can nevertheless be described at least indirectly by the ventilation target variable.” This particular sentence indicates that the “ventilation target variable” is used to “indirectly” describe the “ventilation parameter.” The listing in ¶¶0033-0039 of specific “ventilation target variable” options indicates that “ventilation target variable” refers to a parameter of the patient which will dynamically respond during operation of the ventilator.
Stender discuses in ¶0039:
“An (arterial) oxygen saturation indicates the percentage of hemoglobin in the (arterial) blood of the patient that is saturated with oxygen. Such an oxygen saturation may be determined, for example, by a pulse oximeter, especially by a finger clip pulse oximeter. The pressure that the oxygen dissolved in the blood or the carbon dioxide dissolved in the blood has compared to the pressure of all the gases dissolved in the blood is called the partial pressure, especially of oxygen and/or carbon dioxide. The oxygen and carbon dioxide partial pressures are measured mostly via a blood gas analysis or else also by a corresponding skin probe, for example, in the bend of the elbow.”
Stender further discusses in ¶0133:
“Additional patient information 71, for example, age, sex, height, body weight, BMI, patient status, disease state, data of other imaging processes, mean airway pressure, relative percentage of oxygen in the inspiratory gas volume flow (FiO.sub.2), (mixed venous and/or arterial) oxygen saturation or (mixed venous and/or arterial) oxygen partial pressure and/or (mixed venous and/or arterial and/or end-tidal) carbon dioxide concentration or (mixed venous and/or arterial and/or partial pressure of the carbon dioxide, may also be used already for setting the ventilation parameter 40 and/or for determining the variation section 52 with the best quality parameter 80 in addition to the EIT data 70.”
These passages in Stender clearly imply that contrary to appellant’s arguments Stender does unambiguously teach measuring both instantaneous carbon dioxide supply and instantaneous oxygen supply via noninvasive means.

The second issue addressed by appellant is an allegation that Stender does not use instantaneous carbon dioxide supply and instantaneous oxygen supply in controlling and regulating of respiration (Pg. 8-12). Appellant cites to ¶0133 of Stender and alleges that the listing of multiple possible additional patient information data includes a large number of possible embodiments and is thus too vague to cause one of ordinary skill in the art to “at once envisage” a device of the type disclosed in Stender which specifically selects “(mixed venous and/or arterial) oxygen saturation or (mixed venous and/or arterial) oxygen partial pressure and/or (mixed venous and/or arterial and/or end-tidal) carbon dioxide concentration or (mixed venous and/or arterial and/or partial pressure of the carbon dioxide, may also be used already for setting the ventilation parameter 40 and/or for determining the variation section 52 with the best quality parameter 80 in addition to the EIT data 70.” Appellant further argues that Stender fails to provide any examples of additional patient information mentioned for setting the ventilation parameter 40 and/or for determining the variation section 52 with the best quality parameter 80.
Examiner respectfully disagrees with appellant’s conclusions in this regard about Stender. While acknowledging that the discussion in ¶0133 of Stender includes multiple patient information data options the further discussion of ventilation target variables in ¶¶0033-0038 and ¶0126 is more specific to five primary options: 1) alveolar minute volume, 2) mean airway pressure, 3) mean intrathoracic pressure, 4) (arterial) oxygen saturation and oxygen partial pressure and 5) (arterial or end-tidal) concentration or partial pressure of carbon dioxide. Stender expresses no particular preference amongst these five patient-based variables but does state in ¶0126 that they “proved to be suitable as indicating ventilation target variables 42.”
Examiner thus respectfully submits that Stender is not overly vague on patient information options in regard to the claimed instantaneous carbon dioxide supply and instantaneous oxygen supply as those two variables are expressly discussed by Stender as amongst a small set of just five preferred variables which have “proved to be suitable.”
Stender then discusses near the end of ¶0133 “(mixed venous and/or arterial) oxygen saturation or (mixed venous and/or arterial) oxygen partial pressure and/or (mixed venous and/or arterial and/or end-tidal) carbon dioxide concentration or (mixed venous and/or arterial and/or partial pressure of the carbon dioxide, may also be used already for setting the ventilation parameter 40 and/or for determining the variation section 52 with the best quality parameter 80 in addition to the EIT data 70.” (While not expressly part of appellant’s arguments it is noted that the EIT data 70 has been read in the claim rejections as corresponding to the measured values of the first sensor unit of claim 24.) The best quality parameter 80 is discussed in at least ¶¶0129-0131, 0134, 0138 of Stender and is specifically discussed in ¶0131 as being used when determining “[t]he variation section 52 whose quality parameter 80 comes closest to the desired quality parameter 81 is considered here to be the variation section 52 with the best quality parameter 80.” This concept is particularly illustrated in Fig. 13, which is discussed in ¶0138. The identified best quality parameter 80 is then selected for further control and regulation of respiration as it represents optimal ventilation delivery parameters for the particular patient being ventilated.
Examiner has previously discussed in the Advisory Action mailed 26 May 2022 that the use of “and/or” statements in ¶0133 of Stender, specifically in linking blood oxygen measures and blood carbon dioxide measures, is evidence that Stender had clear contemplation of those measures useable together. And this is further supported by the above discussion in regard to the five preferred patient-based variables as discussed in more detail in other passages of Stender which include both blood oxygen measures and blood carbon dioxide measures. It is further noted that claim 24 at a minimum even only requires one of the measures of instantaneous oxygen supply and instantaneous carbon dioxide supply based upon the repeated use of “at least two” clauses with three options being recited, when considering that Stender’s teaching of using EIT data 70 directly corresponds to the first sensor unit recitation in the claims.
Examiner again notes for consideration, as was discussed in the Advisory Action mailed 26 May 2022, that instant claim 24 does not provide any particular recitation of how “information about at least two of the ventilation of the lung, the oxygen supply, and the carbon dioxide supply are used for controlling and regulating the respiration” (see end of claim 24). The claim merely indicates they are used without defining any particular manner in which that information is evaluated, manipulated, etc. in order to determine how control and regulation of respiration should occur.
Appellant’s argument that one of ordinary skill in the art would not have at once envisaged the invention of claim 24 when reading Stender is not found persuasive. The rejection of claim 24 under 35 U.S.C. 102(a)(2) is thus maintained.

Appellant presents the same general arguments regarding the alleged inaccuracy of the 35 U.S.C. 102(a)(2) rejection of claim 29 (Pg. 13-14). Examiner concurs with appellant’s identification that the difference between claim 29 and claim 24 is the more detailed requirement of all three sensor measured values of the first, second, and third sensor units being evaluated instead of the broader “at least two” of claim 24.
In response Examiner directs attention to the above discussions of how Stender clearly teaches noninvasive blood oxygen measuring and noninvasive blood carbon dioxide measuring for determining the variation section 52 with the best quality parameter 80 (e.g. ¶¶0033-0039, 0126, 0133 of Stender – e.g. “blood gas analysis or else also by a corresponding skin probe, for example, in the bend of the elbow”).
The rejection of claim 29 under 35 U.S.C. 102(a)(2) is thus maintained.

Appellant makes no further specific arguments against claims 25-28 and 30-43 (Pg. 14-16). The rejections of those claims are thus maintained in light of the above maintaining of the rejection of claim 24.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785
                                                                                                                                                                                                        /NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.